
	
		II
		110th CONGRESS
		2d Session
		S. 3671
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to require the
		  Commodity Futures Trading Commission to develop and impose aggregate position
		  limits on certain large over-the-counter transactions and classes of large
		  over-the-counter transactions.
	
	
		1.Short titleThis Act may be cited as the
			 Over-the-Counter Swaps Speculation
			 Limit Act.
		2.Aggregate
			 position limitsSection 2 of
			 the Commodity Exchange Act (7 U.S.C. 2) is amended by adding at the end the
			 following:
			
				(j)Aggregate
				position limits
					(1)Definition of
				bona fide hedging transactionIn this subsection:
						(A)In
				generalThe term bona fide hedging transaction means
				a transaction that—
							(i)is a substitute
				for a transaction to be made or a position to be taken at a later time in a
				physical marketing channel;
							(ii)is economically
				appropriate for the reduction of risks in the conduct and management of a
				commercial enterprise; and
							(iii)arises from a
				potential change in the value of—
								(I)assets that a
				person owns, produces, manufactures, possesses, or merchandises (or anticipates
				owning, producing, manufacturing, possessing, or merchandising);
								(II)liabilities that
				a person incurs or anticipates incurring; or
								(III)services that a
				person provides or purchases (or anticipates providing or purchasing).
								(B)ExclusionThe
				term bona fide hedging transaction does not include a transaction
				entered into on a designated contract market for the purpose of offsetting a
				financial risk arising from an over-the-counter commodity derivative.
						(2)Aggregate
				position limits
						(A)Development;
				impositionNotwithstanding any other provision of this Act, in
				accordance with subparagraph (B), to reduce the potential threat of market
				manipulation, excessive speculation, or congestion in any contract listed for
				trading on a registered entity or a contract that the Commission has determined
				to provide a price discovery role, the Commission shall impose aggregate
				position limits on positions held on registered entities, foreign boards of
				trade, and each large over-the-counter transaction or class of large
				over-the-counter transactions that the Commission determines to be appropriate
				to assist the Commission in protecting the price discovery function of
				contracts under the jurisdiction of the Commission.
						(B)Requirements
				for development and imposition of aggregate position limits
							(i)Evaluation
				systemIn developing aggregate position limits under subparagraph
				(A), the Commission shall establish a system for evaluating the degree to
				which—
								(I)each large
				over-the-counter transaction and class of large over-the-counter transactions
				are equivalent to positions in contracts on registered entities; and
								(II)contracts on
				registered entities are equivalent to contracts on other registered
				entities.
								(ii)Maximum level
				of aggregate position limitsIn developing aggregate position
				limits under subparagraph (A), the Commission shall set the aggregate position
				limits at the minimum level practicable to ensure sufficient market liquidity
				for the conduct of bona fide hedging transactions.
							(C)Consideration
				of factors for determination
							(i)In
				generalIn making a determination under subparagraph (A) with
				respect to the imposition of aggregate position limits on appropriate large
				over-the-counter transactions and classes of large over-the-counter
				transactions, the Commission may determine not to impose aggregate position
				limits on any large over-the-counter transaction or class of large
				over-the-counter transactions if the Commission determines that the large
				over-the-counter transaction or class of large over-the-counter transactions
				does not meet any of the factors described in clause (ii).
							(ii)FactorsThe
				factors described in clause (i) include—
								(I)whether a
				standardized agreement is used to execute the large over-the-counter
				transaction or class of large over-the-counter transactions;
								(II)whether the
				large over-the-counter transaction or class of large over-the-counter
				transactions settles against any price (including the daily or final settlement
				price) of one or more contracts listed for trading on a registered
				entity;
								(III)whether the
				price of the large over-the-counter transaction or class of large
				over-the-counter transactions is reported to a third party, published, or
				otherwise disseminated;
								(IV)whether the
				price of the large over-the-counter transaction or class of large
				over-the-counter transactions is referenced in any other transaction;
								(V)whether there is
				a significant volume of the large over-the-counter transaction or class of
				large over-the-counter transactions; and
								(VI)any other factor
				that the Commission determines to be appropriate.
								(D)Exemption for
				bona fide hedging transactionsThe Commission may exempt any
				large over-the-counter transaction or class of large over-the-counter
				transactions from any aggregate position limit developed and imposed by the
				Commission under subparagraph (A) if the Commission determines that the large
				over-the-counter transaction or class of large over-the-counter transactions is
				a bona fide hedging transaction.
						(E)Net sum of
				positionsThe aggregate position limits developed and imposed by
				the Commission under subparagraph (A) shall apply to the net sum of the like
				positions held by a person on or in—
							(i)registered
				entities;
							(ii)foreign boards
				of trade; and
							(iii)over-the-counter
				commodity derivatives.
							(F)Enforcement
							(i)In
				generalSubject to clause (ii), in enforcing each aggregate
				position limit developed and imposed by the Commission under subparagraph (A),
				the Commission may order a person to reduce any position of the person.
							(ii)Maintenance of
				position; civil penalty
								(I)Maintenance of
				positionIf the Commission determines that the reduction of a
				position of a person under clause (i) would be disruptive to the price
				discovery function, the Commission may allow the person to maintain the
				position.
								(II)Civil
				penaltyThe Commission shall impose on the person described in
				subclause (I) a civil penalty in an amount not greater than—
									(aa)$1,000,000 for
				each violation committed by the person; or
									(bb)with respect to
				each violation committed by the person, the market value of the position in
				excess of the appropriate aggregate position limit.
									(iii)Effect of
				violationA violation of an aggregate position limit developed
				and imposed by the Commission under subparagraph (A) shall be determined to be
				a violation of this
				Act.
							.
		
